Exhibit 99.1 1106 Palms Airport Dr. Las Vegas, NV 89119 www.shfl.com News Release FOR FURTHER INFORMATION CONTACT : Julia Boguslawski Investor Relations/ Corporate Communications ph:(702) 897-7150 email:jboguslawski@shfl.com Gavin Isaacs, CEO Linster W. Fox, CFO ph:(702) 897-7150 fax:(702) 270-5161 SHFL ENTERTAINMENT, INC. REPORTS RECORD REVENUE OF $77.4 MILLION IN SECOND QUARTER, UP 17% YEAR-OVER-YEAR SHFL Also Achieves Record Net Income of $11.8 Million and Record Adjusted EBITDA of $25.4 Million LAS VEGAS, Nevada, June 4, 2013 - SHFL entertainment, Inc. (NASDAQ Global Select Market: SHFL) (“SHFL” or the “Company”) today announced its results for the second quarter ended April 30, 2013. “Our record second quarter results reflect a continuation of the strong worldwide demand for our innovative products, particularly in Australia and Asia,” said Gavin Isaacs, SHFL’s Chief Executive Officer. “What’s more, we achieved 17% year-over-year growth against a strong comparable quarter last year that included over $2 million in sales from new openings. The MD3 card shuffler helped fuel this quarter’s growth with record placements of 520 units, its strongest performance to date. Our slot machine, shuffler, and specialty table games businesses continued to gain momentum, with each segment reporting record revenue in the quarter. Given the 22% increase in net profit that we announced today, we strongly believe that consistent execution against our strategic initiatives is the right blueprint for building long-term, sustainable value for our shareholders.” - Page 1 of 11 - Second Quarter 2013 Financial Highlights ♦ Total revenue grew to a record $77.4 million, representing a 17% increase from the prior year period. The Utility, Electronic Gaming Machine (“EGM”), and Proprietary Table Games (“PTG”) businesses all saw double-digit growth over the same period last year. ♦ Recurring revenue grew 8% year-over-year to $31.2 million. A $1.2 million increase in PTG recurring revenue accounted for over half of recurring revenue growth. ♦ Net income increased 22% year-over-year to a record $11.8 million. ♦ Compared to the prior year quarter, diluted earnings per share (“EPS”) increased 24% to $0.21. Excluding adjustments for expenses related to the terminated Ongame acquisition in last year’s comparable quarter, EPS grew 5%. ♦ Gross margin, driven by an increase in Utility, EGM, and PTG revenue, grew 40 basis points year-over-year to 65%. ♦ Operating margin was relatively flat year-over-year at 22%. ♦ Selling, general and administrative ("SG&A") expenses grew to approximately $23.9 million, up $4.1 million year-over-year. The increase primarily relates to the following:$1.5 million in compensation and related expenses, driven by growth related to headcount increases as well as increased medical costs; $0.5 million was due to greater sales and profit-driven compensation expenses as a result of more revenue during the current quarter; $1.3 million was due to legal expenses, driven largely by costs associated with protecting and defending the Company’s valuable intellectual property; $0.5 million was due to expanding the Company’s iGaming sales team and offices; $0.4 million was related to advertising and tradeshow expenses. Slightly offsetting SG&A expenses were corporate development and due diligence expenses, which relate to the Company’s evaluation of strategic M&A, and were $0.6 million less in the current quarter than the year-ago quarter; the prior year period included expenses from the terminated Ongame acquisition. - Page2 of 11 - ♦ Research & Development (“R&D”) expenses increased $1.2 million year-over-year to $9.1 million. The increased costs were evenly divided between the hiring of additional iGaming personnel and compliance expenses for new content releases and territory expansion related to the EGM segment. ♦ Adjusted EBITDA grew 7% year-over-year to a record $25.4 million. ♦ Free Cash Flow (“FCF”)
